AO 440 (Rev. 01/09) Summons in a Civil Action - MIWD (Rev. 07/15)
                    Case 1:19-cv-00841-JTN-SJB ECF No. 4 filed 10/15/19 PageID.89 Page 1 of 1

                        SUMMONS IN A CIVIL ACTION
      UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
          TILLMAN INFRASTRUCTURE LLC
             152 W. 57th Street, 27th Floor                                                                      Case No. 1:19-cv-841
                 New York, NY 10019
                                                                                                                 Hon. Janet T. Neff
                                                                                               TO: CLEARWATER TOWNSHIP
                                  v.
               CLEARWATER TOWNSHIP                                                        ADDRESS: 5440 River Street
                                                                                                   Rapid City, MI 49676
                   5440 River Street
                  Rapid City, MI49676



                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.
                                                                                                       Ann M. Maher
YOU ARE HEREBY SUMMONED and required to serve                                                          Husch Blackwell LLP
                                                                                                       55 East Wells Street, Suite 1900
upon plaintiff, an answer to the attached complaint or a motion                                        Milwaukee, WI 53202-3819
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
   P.O. Box 698, 314 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933
                                                                                                                                                            October 15, 2019
                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                            CLEARWATER TOWNSHIP                                                      was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                       on                                          .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
